In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated September 21, 2010, Manhattan and Bronx Surface Transit Operating Authority appeals from an order of the Supreme Court, Kings County (Velasquez, J.), dated January 5, 2011, which granted the petition to confirm the award and denied its cross motion, inter alia, to vacate the award.
Ordered that the order is affirmed, with costs.
“ ‘An arbitration award can be vacated by a court pursuant to CPLR 7511 (b) [(1) (in)] on only three narrow grounds: if it is clearly violative of a strong public policy, if it is totally or completely irrational, or if it manifestly exceeds a specific, enumerated limitation on the arbitrator’s power’ ” (Matter of Miro Leisure Corp. v Prudence Orla, Inc., 83 AD3d 945, 946 [2011], quoting Matter of Erin Constr. & Dev. Co., Inc. v Meltzer, 58 AD3d 729, 729 [2009]; see Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 223 [1996]). Contrary to the appellant’s contention, it failed to demonstrate the existence of any of the statutory grounds for vacating the arbitrator’s award (see Matter of Miro Leisure Corp. v Prudence Orla, Inc., 83 AD3d at 946; Matter of Green v Liberty Mut. Ins. Co., 22 AD3d 755, 756 [2005]).
The appellant’s remaining contentions are without merit. Rivera, J.P, Angiolillo, Leventhal and Cohen, JJ., concur.